EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 22, line 1, “claim 9” is replaced with “claim 1”.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed July 5, 2022. Claims 6, 9, 18, and 20 have been cancelled without prejudice.  Claims 1-5, 7, 8, 10-17, and 19-23 are pending and an action on the merits is as follows.
Allowable Subject Matter
Claims 1-5, 7, 8, 10-17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-5, 7, 8, 10-12, and 21-23, the closest prior art references, Kurauchi et al. (US 6,147,729), Chu et al. (US 2010/0014044 A1), and Kim et al. (US 2007/0002263 A1), fail to disclose all of the limitations of claim 1, including the combination of limitations, “wherein supporting structures are disposed on the first substrate; the supporting structures comprise at least one first supporting structure and at least one second supporting structure; wherein the at least one first supporting structure and the at least one second supporting structure are each a discrete and integrally formed supporting structure independent from the color filter layer; wherein a top surface of each of the at least one first supporting structure lies on a higher height than a top surface of each of the at least one second supporting structure with respect to the first substrate; wherein every two adjacent first color filters aligned in a vertical orientation of the display panel are connected to each other by a respective first connecting color filter; and a respective first supporting structure is disposed on the first connecting color filter; and respective second supporting structure is disposed between every two adjacent second color filters aligned in the vertical orientation of the display panel or between every two adjacent third color filters aligned in the vertical orientation of the display panel wherein the display panel further comprises black matrices disposed between every two adjacent color filters, and wherein each of the at least one second supporting structure is disposed directly on the black matrices free of the color filter layer, and wherein a height difference between the top surface of each first supporting structure and the top surface of each second supporting structure is at least partially created by the presence or absence of a color filter underlying the first supporting structure or the second supporting structure.”
In regard to independent claim 13, the closest prior art references, Kurauchi et al. (US 6,147,729), Chu et al. (US 2010/0014044 A1), and Kim et al. (US 2007/0002263 A1), fail to disclose all of the limitations of claim 13, including the combination of limitations, “wherein the first supporting structure and the second supporting structure are each a discrete and integrally formed supporting structure independent from the first, second and third color filters and the connecting color filters; wherein a top surface of the first supporting structure lies on a higher height than a top surface of the second supporting structure with respect to the first substrate on which the color filters are disposed; wherein the display panel further comprises black matrices disposed between every two adjacent color filters, and wherein each of the at least one second supporting structure is disposed directly on the black matrices free of the color filter layer; and wherein a height difference between the top surface of each first supporting structure and the top surface of each second supporting structure is at least partially created by the presence or absence of a color filter underlying the first supporting structure or the second supporting structure.”
In regard to independent claim 14 and dependent claims 15-19, the closest prior art references, Kurauchi et al. (US 6,147,729), Chu et al. (US 2010/0014044 A1), and Kim et al. (US 2007/0002263 A1), fail to disclose all of the limitations of claim 14, including the combination of limitations, “wherein the at least one first supporting structure and the at least one second supporting structure are each a discrete and integrally formed supporting structure independent from the color filter layer; wherein a top surface of each of the at least one first supporting structure lies on a higher height than a top surface of each of the at least one second supporting structure with respect to the first substrate; wherein every two adjacent first color filters aligned in a vertical orientation of the display panel are connected to each other by a respective connecting color filter; and a respective first supporting structure is disposed on the first connecting color filter; and a respective second supporting structure is disposed between every two adjacent second color filters aligned in the vertical orientation of the display panel or between every two adjacent third color filters aligned in the vertical orientation of the display panel; wherein the display panel further comprises black matrices disposed between every two adjacent color filters, and wherein each of the at least one second supporting structure is disposed directly on the black matrices free of the color filter layer; and wherein a height difference between the top surface of each first supporting structure and the top surface of each second supporting structure is at least partially created by the presence or absence of a color filter underlying the first supporting structure or the second supporting structure.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871